Title: John Prout to Thomas Jefferson, 17 November 1816
From: Prout, John
To: Jefferson, Thomas


          
            Thomaston (Maine) Novr 17th 1816,
          
          Memoir. On a new invention for fertilizing the various products of the soil.
          Inscribed to the Honorable Thomas Jefferson,
          Imitate the Gods: say the priests of all nations. Imitate Nature: say the Enlightened, not interested in deceiving, nor disposed to live on the labor of others further than their services may merit.
          As a few precepts faithfully instilled by the Moral Teacher into the minds of a rising generation would be of more extensive utility to mankind than all the shelfy lumber of a rabbi, priest, or iman, so would a few plain directions benefit the mere practical farmer more than the many voluminous tracts written on Agriculture.
          What intelligent & contemplative person that has observed the copious effusion of the farina of some plants, hemp, & sorrel for instance, on being agitated by the wind or other causes, but must conjecture, that as Nature does nothing in vain would men but observe, this is intended as well to promote the growth of the plant as to fecundate the female blossoms? This natural process is to be imitated.
          
          The use of wood ashes on the sea coast and of gypsum in the interior by strewing on the ground, experience has tested to cause more abundant crops than can be otherwise obtained: experience also ascertains that these articles by forcing the soil render it afterward inert without fresh applications. The cause & manner of operation seem not to be generally known even where most practiced. Similes similibus trahuntur. The saline particles in these manures forcibly attract to the surface the nitrous inherent in the earth, exhausting the superficies until renovated by a deeper tillage. A deep plowing & well pulverised soil are but little affected by the greatest drought,In these grounds the dews will be more abundant & useful than rains in shallower, tillage. A proper agent is wanted to co-operate.
          Lime, gypsum, chalk, &c having a common animal origin must with the like preparation possess similar properties. Clay, marle, &c, being the residuum of animal bodies as the others are the concretion of shells, whether deposited 5000. or 100.000 years since, is immaterial, must also contain a saline tincture & with the like preparation have the same effects. Any of these being caused to adhere to the plant in place of being strewed on the ground, will naturally attract the nitrous effluvia exhaling at the close of the day & continuing till after sun-rise in greater or less proportion according to the state of the atmosphere causing that fertility so much to be desired as the reward of labor. the atmospheric atoms serving as the common pabulum, a proportion of the electric element more or less according to their various natures, most copiously in evergreens, giving animation, and these articles operating as invigorating stimulants like aromatics to the human sense, and to be used with like moderation the nitrous effluvia by their softening somnific quality opening the pores, inclining to repose, & serving to digest & assimilate their various elements.
          And if these articles of native produce shall be experienced on a fair trial to serve as well as gypsum, what a national saving may it cause of money & labor!
          These ideas revolving in the Writer’s mind for a few years since, induced him to make an experiment the season of 1815 on a small mowing field of 4 acres rented with the buildings of Dr. E. Dodge of Thomaston (Maine). It is to be observed that the common produce in this part of the District is about half a ton of hay per acre, in many places not more than a quarter, and that a ton is reckoned a very good crop: the lands in general are capable of producing with good management 3 or 4 fold; this field the preceding year, had the common produce, that is 2 tons, much the same as the adjacent grounds. By using the process with lime & ashes, now to be related 7 tons were obtained: had it been repeated as oft as it might, it is expected more would have been had. Not renewing the lease nor the land receiving any assistance, the produce of the past season was much the same as in the neighboring fields. One circumstance occurred worth noting, that spots Winter killed, where the ice had lain till late & not a spire of vegetation appeared, became thick set with white clover.
          A copy of the process to be observed as annexed to the petition to His Excellency
          the President for the grant of a patent for this discovery,
          Having a gentle breeze precedent to an approaching rain or a moist state of the atmosphere, nearly fill a common meal sieve, or an instrument that may be constructed on the principles of a barber’s leather powder puff with a broad mouth face or sifter, with clean dry wood ashes, or pulverised lime, gypsum, chalk, clay, marle, creek or flat mud, all having the common property of the saline tincture, stepping in a zigzag line over the ground intended to be dressed, with greater or less celerity as the state of the wind may require, shaking lightly with your hand the sieve or puffer as you go, so that the dust or atoms will be equally wafted on the grass, grain, hemp, flax, vines, roots &c, on their first germination, recruiting the sieve or puffer when needed, repeating the process during the time of growth in the moderate manner that stimuli should be used: on going over a large field having regard to the length of the diagonals so as not to be too far distant from the opposite angular points; and this is to be governed by the state of the wind that the dust may reach from the one to the other & no further, to prevent the plants being overcharged; the intention being that all the plants may have as equal a share as may be and that the dust shall adhere to the plant in place of being strewed on the ground: this will cause the grass to become thick-set & well bottomed, and this & all other articles of culture to have a rapid growth & abundant produce; the harvesting to be much earlier, and without impoverishing the soil in the manner experienced by the Southern planters in their use of gypsum.
          The Writer conceiving that by virtue of the act of Congress relative to new improvements, &c he is intitled to a patent for the exclusive right of vending the privilege of using these articles in this manner has petitioned the President of the U.S. for this purpose. But as the subject may be deemed of more general national interest than the common applications which appear chiefly calculated for the purpose of private emolument, it is possible that the Government would be desirous of having it thoroly investigated by some Scientific Characters previous to a grant, the high estimation in which the Hon. Mr J. is held, especially for his experimental agricultural knowledge, induces the Writer, tho entirely a stranger to inscribe to him this memoir, hoping that with his patronage & the assistance of his friends engaged in this most beneficial Science, that such a prospectus may be given of this improvement as to obtain what he conceives to be a legal right, and to induce the Citizens of the U.S. to adopt what he believes to be the cheapest & easiest, the most profitable & effectual mode of filling their basket & their store.
          Leaving Mystery to that Order that cannot subsist nor exist without it, the Writer has endeavored to be as explicit & distinct in his theory & practice as his imperfect knowledge & experience would permit. With the twofold proper principles of our nature he makes this confidential disclosure that as the Community may be benefited, so may himself.   Should any theoretic idea or expression appear improper he would esteem it as a great favor to have it corrected before publication, it being his intention that the mere farmer shall know & understand why & wherefore he will adopt the practice.
          The armorial motto of his ancestors is, Prout meruit virtus, which he hopes will be realized by the Report that the Hon. Mr J, & his agricultural friends may be pleased to make on the subject to the Executive Department who are vested with the discretionary power of dispensing that right he presumes to claim.
          
            With every sentiment of deference & respect he is, Sir, Your most obedient servant,
            John Prout
          
        